CONCURRING OPINION by
Judge McCullough.
I agree with the result reached by the Majority as well as its thoughtful analysis. I write separately to emphasize that, as recognized by the Majority, in Payes v. Workers’ Compensation Appeal Board (Commonwealth PA State Police), 621 Pa. 564, 79 A.3d 543 (2013) our Supreme Court clarified the abnormal working conditions standard. Because cases involving mental injuries are highly fact-sensitive, there is no bright line test or standard that is generally applicable, and the court’s findings must be based on the unique findings of the case, as found by the workers’ compensation judge. At one time, the fact that Pamela Murphy’s son-in-law was murdered while working for the same employer would militate a determination that the specific violent episode experienced by this claimant was not an abnormal working condition. Following the Supreme Court’s *242decision in Payes, however, such presumptions no longer apply.